Citation Nr: 0521010	
Decision Date: 08/03/05    Archive Date: 08/17/05

DOCKET NO.  00-02 066A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to service connection for a seizure disability.


REPRESENTATION

Appellant represented by:	Peter J. Meadows, Attorney at 
Law


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. N. Hyland, Associate Counsel


INTRODUCTION

The appellant in this case is a veteran who had active duty 
service from January 1943 to June 1944.

This matter comes before the Board of Veterans Appeals 
(Board) on appeal from a July 1999 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).

In a December 2001 decision, the Board reopened the veteran's 
claim of service connection for a seizure disorder and then 
denied the claim on the merits.  The veteran then appealed 
the Board's decision to the United States Court of Appeals 
for Veterans Claims (hereinafter, "the Court").  In a 
December 2002 Order, the Court vacated the Board's December 
2001 decision and remanded the case to the Board for further 
action.  Subsequently, in November 2003 and September 2004, 
the Board remanded the matter.

The veteran testified at an RO hearing in April 2000 and at a 
Board videoconference hearing in June 2001


FINDINGS OF FACT

1.  A seizure disability was not noted upon entry into 
service.

2.  Clear and unmistakable evidence shows the veteran's 
seizure disability preexisted service.

3.  Clear and unmistakable evidence shows no increase in the 
severity of the veteran's seizure disability during his 
period of active duty service.




CONCLUSIONS OF LAW

1.  The presumption of soundness is rebutted.  38 U.S.C.A. 
§ 1111 (West 2002); 38 C.F.R. § 3.304 (2002). 

2.  The veteran's preexisting seizure disability was not 
aggravated during active duty service.  38 U.S.C.A. §§ 1110, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 
3.303, 3.306 (2004). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

Initially, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA) was signed into 
law.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 
2002).  To implement the provisions of the law, VA 
promulgated regulations codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2004).  The VCAA and its 
implementing regulations include, upon the submission of a 
substantially complete application for benefits, an enhanced 
duty on the part of VA to notify a claimant of the 
information and evidence needed to substantiate a claim, as 
well as the duty to notify the claimant what evidence will be 
obtained by whom.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b).  In addition, they define the obligation of VA 
with respect to its duty to assist a claimant in obtaining 
evidence.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).

The United States Court of Appeals for Veterans Claims' 
(Court's) decision in Pelegrini v. Principi, 18 Vet. App. 
112 (2004) held, in part, that a VCAA notice, as required by 
38 U.S.C. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction 
(AOJ) decision on a claim for VA benefits.  In the present 
case, the RO furnished VCAA notice to the veteran subsequent 
to the initial denial of the veteran's claim.

Because the VCAA notice in this case was not provided to the 
appellant prior to the initial adverse RO decision, it can be 
argued that the timing of the notice does not comply with the 
express requirements of the law as found by the Court in 
Pelegrini.

While the Court did not address whether, and, if so, how, the 
Secretary can properly cure a defect in the timing of the 
notice, it did leave open the possibility that notice error 
of this kind may be non-prejudicial to a claimant.  In this 
respect, all the VCAA requires is that the duty to notify is 
satisfied, and that appellants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).

VA has fulfilled its duty to notify the appellant in this 
case.  In the March 2004 and January 2005 letters, VA 
informed the appellant of the applicable laws and 
regulations, including applicable provisions of the VCAA, the 
evidence needed to substantiate the claim, and which party 
was responsible for obtaining the evidence.  See Quartuccio 
v. Principi, 16 Vet. App. 183, 187 (2002).  In the letters, 
VA informed the appellant that it would obtain the available 
records in the custody of federal departments and agencies 
and request medical records from identified private health 
care providers.  The March 2004 letter also advised the 
appellant to submit any relevant evidence in his possession.  
The Board finds that these documents, when taken together, 
fulfilled VA's duty to notify, including the duty to notify 
the veteran to submit any pertinent evidence in his 
possession, and that any defect in the timing of such notice 
constitutes harmless error.

The Board also finds that all necessary assistance has been 
provided to the appellant.  The RO has made numerous attempts 
to assist the appellant in obtaining the evidence necessary 
to substantiate his claim, including obtaining medical 
records identified by the appellant.  The record includes 
service medical records, private medical records and VA 
medical records.  The appellant has not indicated that any 
additional pertinent evidence exists, and there is no 
indication that any such evidence exists.  As such, there has 
been substantial compliance with the assistance provisions 
set forth in the new law and regulation.  As the veteran has 
been afforded several VA examinations, the Board finds that 
the record as it stands contains adequate medical evidence to 
adjudicate the claim.  Thus, the requirements of 38 C.F.R. 
§ 3.159(c)(4) have been met.

Under these circumstances, the Board finds that VA has 
fulfilled its duty to notify and assist the appellant in the 
claim under consideration and that adjudication of the claim 
at this juncture, without directing or accomplishing any 
additional notification and or development action, poses no 
risk of prejudice to the appellant.  See, e.g., Bernard v. 
Brown, 4 Vet. App. 384, 394 (1993).  The issues are now ready 
to be considered on the merits.

Analysis

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  That an injury or 
disease occurred in service alone is not enough; there must 
be chronic disability resulting from that injury.  If there 
is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  
38 C.F.R. § 3.303(b).  Service connection may also be granted 
for any injury or disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d).

A preexisting disease or injury will be considered to have 
been aggravated during service when there is an increase in 
disability during service, unless there is a specific finding 
that the increase in disability is due to the natural 
progression of the disease.  Aggravation may not be conceded 
where the disability underwent no increase in severity during 
service on the basis of all the evidence of record pertaining 
to the manifestations of the disability prior to, during and 
subsequent to service.  38 U.S.C.A. § 1153; 38 C.F.R. § 
3.306.  Moreover, temporary flare-ups during service of the 
symptoms of a disability, without overall worsening of the 
condition itself, do not constitute aggravation of the 
disability.  See Hunt v. Derwinski, 1 Vet. App. 292, 296 
(1991).

Every veteran shall be taken to have been in sound condition 
when examined, accepted, and enrolled for service, except as 
to defects, infirmities, or disorders noted at the time of 
the examination, acceptance, and enrollment, or where clear 
and unmistakable evidence demonstrates that the injury or 
disease existed before acceptance and enrollment and was not 
aggravated by such service.  38 U.S.C.A. 
§ 1111.  Only such conditions as are recorded in examination 
reports are to be considered as noted.  38 C.F.R. § 3.304

Until recently, the provisions of 38 C.F.R. § 3.304(b) only 
required a finding that clear and unmistakable evidence show 
that an injury or disease existed prior to service in order 
to rebut the presumption of soundness; however, during the 
course of this appeal, the provisions of 38 C.F.R. § 3.304(b) 
were invalidated as being inconsistent with 38 U.S.C.A. § 
1111.  See generally Cotant v. Principi, 17 Vet. App. 116 
(2003), Jordan v. Principi, 17 Vet. App. 261 (2003), Wagner 
v. Principi, No. 02-7347 (Fed. Cir. June 1, 2004), VAOPGCPREC 
3-2003 (July 16, 2003).  Pursuant to these developments, it 
is now clear that in order to rebut the presumption of 
soundness at service entry, there must be clear and 
unmistakable evidence showing that the disorder preexisted 
service, and there must be clear and unmistakable evidence 
that the disorder was not aggravated by service.  The 
claimant is not required to show that the disease or injury 
increased in severity during service before VA's duty under 
the second prong (clear and unmistakable evidence that the 
disorder was not aggravated by service) of this rebuttal 
standard attaches.  VAOPGCPREC 3-2003.

The presumption of soundness at entry into service attaches 
only where there has been an induction examination in which 
the claimed disability was not detected.  In the case at 
hand, the Board notes that a history or finding of epilepsy 
or any other relevant disability was not noted upon the 
veteran's enlistment examination dated in December 1942.  The 
induction examination report includes a notation that the 
veteran did not claim "epilepsy, enuresis, asthma, or 
treatment for syphilis."  Physical examination revealed no 
disorders of the nervous system.  Since epilepsy was not 
noted on the entrance examination, the veteran is entitled to 
the statutory presumption of soundness.  The next question to 
be considered, therefore, is whether there is clear and 
unmistakable evidence to rebut the presumption.

The record includes copies of morning reports which appear to 
document medical treatment in March 1944.  Service medical 
records further reveal that the veteran was admitted to a 
military medical facility in May 1944.  The chief complaint 
was reported as intermittent rare convulsions since 13 years 
of age, about once a year.  Under a section for reporting 
injuries it was expressly noted that there was no history of 
head injury.  Service medical records further detail the 
veteran's history as "attacks of unconsciousness with 
convulsions since age of 13 years occurring about once a 
year."  It was noted that no warning preceded these attacks.  
It was reported that the veteran would fall to the ground, 
have tonic and clonic convulsions for about a minute and that 
this was followed by 20-30 minutes of stupor and then the 
veteran falls in to a deep sleep for several hours.  It was 
reported that the veteran had had two attacks since entering 
the service with the second occurring March 13, 1944, when he 
was seen by a Captain Falk, his medical officer.  During the 
course of the military hospitalization, physical examination 
was essentially negative as was an electroencephalogram.  The 
reported diagnosis was epilepsy, grand mal, idiopathic.  A 
Board of Medical Officers reviewed the veteran's medical 
records and determined that the veteran was unfit for service 
because of epilepsy, idiopathic, grand mal type.  The Board 
of Medical Officers further concluded that the disqualifying 
disability was not incurred in service but existed prior to 
induction and was not aggravated by service.  The June 1944 
Report of Board of Medical Officers noted that the veteran 
had been under observation by one or more members of the 
Board of Medical Officers for 19 days.

After reviewing the above-summarized service medical records, 
the Board believes it significant that the history of 
preservice periods of unconsciousness and convulsions was 
apparently furnished by the veteran during the course of 
receiving medical treatment over a year after entering 
service.  Under such circumstances, the history furnished by 
the veteran is deemed by the Board to be highly credible.  
The Board also believes it significant that the history 
provided by the veteran included great detail, not just 
referencing the preservice periods of unconsciousness and 
convulsions, but also setting out the particulars of such 
attacks including the veteran's actions during the seizures 
and his behavior after the seizures.  This further persuades 
the Board that the veteran's rendition of this history should 
be viewed as highly credible.  Moreover, such history 
provided during the course of treatment more than a year 
after entry into service is to be distinguished from history 
of a preservice disease or disorder provided by a veteran at 
the time of entrance examination.  Regulations specifically 
provide that history of preservice existence of conditions 
recorded at the time of entrance examination does not 
constitute a notation of such conditions.  38 C.F.R. § 
3.304(b)(1).  However, the United States Court of Appeals for 
Veterans Claims has held that, as a matter of law, the 
presumption of soundness is rebutted by clear and 
unmistakable evidence consisting of a veteran's own admission 
of a preservice history of medical problems during inservice 
clinical examinations.  Doran v. Brown, 6 Vet.App. 283, 286 
(1994).  Moreover, while some post-service medical records 
include history by the veteran that his seizure disorder 
began during service, the claims file includes a November 
1992 record from John M. Kilian, M.D. documenting a 
neurological examination at which time the veteran related a 
history of a seizure disorder since the age of 15.  Further, 
the report of a VA examination in January 1999 is to the 
effect that the veteran was very frank and forthcoming about 
the fact that he had two episodes prior to service.  
Additionally, the May 2005 VA examination report notes that 
the examiner reviewed the veteran's c-file and stated that 
the veteran had a diagnosis of epilepsy prior to joining the 
military.

One of the main arguments advanced by the veteran is that his 
seizure disorder was first manifested as a result of a head 
injury when he fell off a truck inservice.  In fact, the 
veteran provided a history for his January 2005 VA 
examination in which he claimed that his seizure occurred in 
1944 while in the military after an injury to the head.  The 
record also includes several statements from fellow 
servicemen, some of which include comments regarding their 
knowledge of such an injury.  Additionally, there is also a 
statement from Henry Falk, M.D., dated in December 1998, in 
which he indicated that the veteran had relayed to him that 
he was treated by him when in fell off a truck in England in 
March of 1944 and suffered a seizure a short time later.  
However, Dr. Falk also indicated that he did not have any 
medical records and that his memory of the event was a bit 
hazy.  Significantly, Dr. Falk did not say that he witnessed 
the head injury, only that he had treated him for a seizure.  
The Board also notes here that the service medical records 
dated in June 1944 include a specific notation that there was 
no history of a head injury.  At any rate, assuming for the 
sake of argument that there was a head injury in early 1944, 
that fact alone is not relevant to the question of whether 
the veteran suffered seizures prior to service.

The veteran appears to also be making the argument that while 
he suffered fainting spells prior to service, no seizure 
disorder was diagnosed prior to service.  An October 2003 
letter from Dr. William Jones, M.D. states that the veteran 
did not have a diagnosis of seizures prior to active duty 
service.  A May 2001 letter from Dr. Craig Bash, M.D. asserts 
the same basic contention - that there is no evidence of a 
medical diagnosis of epilepsy prior to active duty service.  
Certain lay statements of record appear to support the 
veteran's assertion that he had fainting spells prior to 
service (although others reflect no memory of any fainting 
spells), and it is true that the record does not include 
evidence of a medical diagnosis of a seizure disorder prior 
to service.  However, the Board does not view the 
determinative question to be whether a certain disorder was 
actually medically diagnosed prior to service, but rather 
whether there is clear and unmistakable evidence that the 
disorder preexisted service.  As noted above, the Board 
believes that the history of preservice symptoms furnished to 
military medical personnel in 1944 must be viewed as highly 
credible.  Based on that history, trained military medical 
personal, after considering such history and observing the 
veteran, determined in their medical judgment that the 
veteran suffered from epilepsy and that the epilepsy 
preexisted his entry into service.

After reviewing the entire record, the Board is compelled to 
find that the June 1944 opinion by a Board of Medical 
Officers, based on the highly credible history furnished by 
the veteran to treating military medical personnel in 1944, 
constitutes clear and unmistakable evidence of preservice 
existence of a seizure disorder.  The Board notes that the 
May 2001 letter from Dr. Bash attempts to discount the 
preservice history related by the veteran to military medical 
personnel in 1944 on the basis that the veteran as a 
layperson is not competent to relay such history and that 
there is otherwise no medical evidence showing a preservice 
diagnosis of a seizure disorder.  As noted earlier, the Board 
does not view the timing of the first medical diagnosis of 
epilepsy to be critical.  The veteran furnished a detailed 
history of preservice periods of unconsciousness and 
convulsions.  A layperson is competent to report factual 
occurrences based on first hand knowledge.  The military 
medical personnel reached a medical conclusion based on this 
history, and the Board finds that the opinion of the military 
medical personnel that the epilepsy preexisted service is 
clearly and unmistakably supported by the totality of the 
evidence.

Having determined that a seizure disability preexisted active 
duty service, the Board must now move to the second prong of 
the presumption of soundness test regarding whether or not 
the evidence shows the veteran's pre-existing disability was 
clearly and unmistakably not aggravated during active duty 
service

The 1944 service medical records document history provided by 
the veteran that he suffered two preservice seizures and that 
they occurred about once a year.  Service medical records 
refer to two seizures during service.  It appears that the 
time of the first was not documented.  The second appears to 
have occurred in March 1944.  Based on this evidence, it does 
not appear that there was any increase in the frequency of 
the seizures during service.  Moreover, the evidence 
available does not suggest any increase in the underlying 
severity of the disorder during service.  It appears that the 
nature of the seizures were the same during service as 
reported to have occurred prior to service.  Looking to post- 
service evidence, particularly the January VA examination 
report, it appears that the veteran reportedly suffered 
additional seizures in 1947, 1948, and 1965.  Medical 
evidence suggests that he has been on Dilantin since 1965 and 
has been seizure free since then.

After considering the available evidence pertaining to the 
nature and severity of the seizure disorder prior to service, 
during service, and after service, the Board finds that the 
seizures during service were essentially flare-ups of the 
preexisting seizure disorder and not indicative of any 
increase in the underlying seizure disorder.  It appears that 
the veteran suffered seizures once a year prior to service 
and the documented references to two seizures during his 
approximately 17 months of service is consistent with the 
reported preservice frequency.  There is no evidence showing 
any increase in either the frequency of seizures or the 
severity of the attacks during service.  The fact that post-
service seizures occurred in 1947 and 1948 adds further 
argument to a finding that nothing during the veteran's 
service increased the frequency of the seizures.  Various 
medical records reference off-and-on Dilantin treatment over 
the years, and it appears that the 1965 seizure took place 
after the veteran stopped taking the medication.

The Board acknowledges the May 2001 opinion letter from Dr. 
Bash.  It is clear that Dr. Bash reviewed the veteran's 
medical records in rendering his opinion.  However, the basic 
premise offered by Dr. Bash is that a seizure disorder did 
not preexist service but was instead brought on by a head 
injury during service.  As to these assertions, for reasons 
set forth earlier, the Board has found that there is clear 
and unmistakable evidence that a seizure disorder preexisted 
service.

With regard to the claimed head injury, service medical 
records do not document such an injury and it is worthy of 
note that the June 1944 service medical records are to the 
effect that there was no history of a head injury, although 
these contemporaneous records (documenting treatment for a 
seizure which the veteran now claims was brought on by a head 
injury) would be exactly the place where one would expect the 
claimed head injury to have been noted.

At any rate, even assuming that the veteran did in fact 
suffer a head injury a few hours before he had a seizure and 
assuming that seizures can be brought on by a head injury, it 
does not necessarily follow that there was any increase in 
the severity of the preexisting seizure disorder as a result 
of the claimed head injury.  It may have been entirely 
coincidental that a seizure occurred shortly after a head 
injury or, even if the head injury did bring on the 
particular seizure in 1944, this fact alone would not dictate 
a finding that there was an increase in the underlying 
severity of the preexisting condition during service.  The 
Board notes that the examiner from the January 2005 VA 
examination stated that even if the veteran did in fact 
suffer the head injury he described, such injury was not a 
"reasonable explanation" for a seizure.  Finally, the Board 
notes that the May 2005 VA examination report notes the 
veteran's in-service history of seizures and states that 
there was no increase in severity of the veteran's seizure 
disability during active duty service.  Given the clear 
evidence of no resulting increase in frequency or severity of 
the preexisting disorder after the time of the claimed head 
injury, such an event would, in the Board's view, essentially 
represent a temporary flare-up of the preexisting condition.  

The questions addressed in this case are in large part 
medical in nature.  As such, they must be addressed by 
medical professionals as neither the veteran nor the Board is 
competent to render medical opinions.  See generally Espiritu 
v. Derwinski, 2 Vet.App. 492 (1992).  The Board again 
acknowledges the May 2001 letter from Dr. Bash in which he 
cites certain evidence in detail and offers opinions 
regarding the etiology of the veteran's seizure disorder.  
However, the Board finds that the medical opinions offered by 
the three medically trained individuals who comprised the 
June 1944 Board of Medical Officers are more persuasive.  The 
Board of Medical Officers had the opportunity not only to 
review preservice history provided by the veteran himself 
during the course of treatment, but also to examine and 
observe him for a number of days.  As discussed earlier, the 
Board believes the history furnished by the veteran at that 
time to be highly credible.  While the veteran as a layperson 
was not competent to assert that he suffered from epilepsy 
prior to service, he was competent to report the particulars 
of the preservice periods of unconsciousness and convulsions.  
Trained military medical personnel were then able to conclude 
that he suffered from epilepsy and that the epilepsy 
preexisted service.  Such matters of diagnosis and etiology 
were clearly within the realm of the military medical 
personnel.  Likewise, the Board believes that considerable 
weight should be given to the opinion of the Board of Medical 
Officers that the preexisting epilepsy was not aggravated 
during service.  Again, they had the first hand opportunity 
to examine and observe the veteran during the pertinent time 
period.  Moreover, a review of preservice records, service 
records, and post-service records reveals no persuasive 
evidence of any increase in the severity of the seizure 
disorder.  Finally, the May 2005 VA examiner, after 
thoroughly reviewing the veteran's c-file and medical records 
determined that the veteran's seizure disorder did not 
increase in severity during active duty service.  The Board 
believes that the totality of the evidence reaches the high 
level of clear and unmistakable evidence that the seizure 
disorder preexisted service and that it did not increase in 
severity during service. 

To summarize, the Board finds that there is clear and 
unmistakable evidence that a seizure disorder preexisted the 
veteran's military service.  Further, there is clear and 
unmistakable evidence that there was no increase in the 
severity of the underlying seizure disorder during service, 
including as to the claimed head injury during service.  As 
such, entitlement to service connection for a seizure 
disorder is not warranted.


ORDER

The appeal is denied.



	                        
____________________________________________
	ALAN S. PEEVY
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


